 Case 8:21-cv-01223-WFJ-CPT Document 1 Filed 05/19/21 Page 1 of 9 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA


  MICHAEL MERGNER, individually and
  on behalf of all others similarly situated,                      Civil Case Number:

                          Plaintiff,
                                                            CLASS ACTION COMPLAINT

                        -
                     against-


  NATIONWIDE CREDIT, INC.,

                          Defendant.


       Plaintiff, MICHAEL MERGNER (hereinafter, “Plaintiff”), a Florida resident, brings this

Class Action Complaint by and through the undersigned attorneys against Defendant Nationwide

Credit, Inc. (hereinafter, “Defendant”) individually and on behalf of all others similarly situated,

pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and belief of

Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are based upon

Plaintiff’s personal knowledge.


                      INTRODUCTION/PRELIMINARY STATEMENT

   1. Congress enacted the FDCPA in 1977 in response to the “abundant evidence of the use of

       abusive, deceptive, and unfair debt collection practices by many debt collectors.” 15 U.S.C.

       § 1692(a). At that time, Congress was concerned that “abusive debt collection practices

       contribute to the number of personal bankruptcies, to material instability, to the loss of

       jobs, and to invasions of individual privacy.” Id. Congress concluded that “existing laws .

       . . [we]re inadequate to protect consumers,” and that “the effective collection of debts”
Case 8:21-cv-01223-WFJ-CPT Document 1 Filed 05/19/21 Page 2 of 9 PageID 2




    does not require “misrepresentation or other abusive debt collection practices.” 15 U.S.C.

    §§ 1692(b) & (c).

 2. Congress explained that the purpose of the Act was not only to eliminate abusive debt

    collection practices, but also to “insure that those debt collectors who refrain from using

    abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). After

    determining that the existing consumer protection laws were inadequate, id. § 1692(b),

    Congress gave consumers a private cause of action against debt collectors who fail to

    comply with the Act. Id. § 1692k.

                               JURISDICTION AND VENUE

 3. The Court has jurisdiction over this class action under 28 U.S.C. § 1331, 15 U.S.C. § 1692

    et seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendent jurisdiction over

    the state law claims in this action pursuant to 28 U.S.C. § 1367(a).

 4. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).

                                NATURE OF THE ACTION

 5. Plaintiff brings this action on behalf of a class of Florida consumers under § 1692 et seq.

    of Title 15 of the United States Code, commonly referred to as the Fair Debt Collections

    Practices Act (“FDCPA”).

 6. Plaintiff is seeking damages, and declaratory and injunctive relief.

                                           PARTIES

 7. Plaintiff is a natural person and a resident of the State of Florida, and is a “Consumer” as

    defined by 15 U.S.C. §1692(a)(3).

 8. Defendant is a collection agency with its headquarters in Tempe, Arizona and its registered

    office located at CT Corporation System, 3800 North Central Avenue, Suite 460, Phoenix,
Case 8:21-cv-01223-WFJ-CPT Document 1 Filed 05/19/21 Page 3 of 9 PageID 3




    Arizona 85012.

 9. Upon information and belief, Defendant is a company that uses the mail, telephone, or

    facsimile in a business the principal purpose of which is the collection of debts, or that

    regularly collects or attempts to collect debts alleged to be due another.

 10. Defendant is a “debt collector,” as defined under the FDCPA under 15 U.S.C. § 1692a(6).


                                 ALLEGATIONS OF FACT

 11. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

    numbered above herein with the same force and effect as if the same were set forth at length

    herein.

 12. Some time prior to March 24, 2021, an obligation was allegedly incurred to AMERICAN

    EXPRESS (“CREDITOR”).

 13. The AMERICAN EXPRESS obligation arose out of a consumer transaction in which

    money, property, insurance or services, which are the subject of the transaction, are

    primarily for personal or family medical purposes.

 14. The alleged AMERICAN EXPRESS obligation is a "debt" as defined by 15 U.S.C.§

    1692a(5).

 15. AMERICAN EXPRESS is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

 16. At some point, AMERICAN EXPRESS or a purchaser, assignee, or subsequent creditor

    contracted the Defendant to collect the alleged debt.

 17. Defendant is a company that uses mail, telephone or facsimile in a business the principal

    purpose of which is the collection of debts, or that regularly collects or attempts to collect

    debts incurred or alleged to have been incurred for personal or family purposes on behalf

    of creditors.
Case 8:21-cv-01223-WFJ-CPT Document 1 Filed 05/19/21 Page 4 of 9 PageID 4




 18. On or about March 24, 2021, Defendant sent to the Plaintiff an email (the “Email”)

       regarding the alleged consumer debt. See Exhibit A.

 19. The March 24, 2021 email was a “communication” as defined by 15 U.S.C.§ 1692a(2).

 20. The subject line of the March 24, 2021 email contained the following statement: “Settle

       your American Express account for less than the balance owed”

 21. The Email stated, in part: “BALANCE DUE: $7171.32”

 22. The Email offered Plaintiff three options for repaying the alleged debt as follows:
 23.




               Option 1                        Option 2                        Option 3


          Number of Payments             Number of Payments               Number of Payments
                  3                              6                                12


       Monthly Payment Amount          Monthly Payment Amount          Monthly Payment Amount
               $2390.44                        $1195.22                        $597.61




 24. When calculating the total payment amount for each of the above monthly payment

       options, all options are equal to a total of $7171.32, which is the amount listed in the Email

       as the “balance due”.

 25. Upon reading the above information, Plaintiff, as would any least sophisticated consumer,

       was left confused as to the actual amount owed.

 26. Plaintiff, as would any least sophisticated consumer, was left to believe that interest, fees,

       or other charges were accruing on the balance.

 27. Pursuant to the FDCPA, a debt collector may not use any false, deceptive, or misleading

       representation or means in connection with the collection of any debt.

 28. Defendant’s actions misled Plaintiff, as they would have misled any least sophisticated

       consumer, into believe they would be able to settle their account for less than the balance

       owed, as stated in the subject line of Defendant’s email.
Case 8:21-cv-01223-WFJ-CPT Document 1 Filed 05/19/21 Page 5 of 9 PageID 5




 29. Defendant’s collection email was intentionally misleading and deceptive.

 30. As a result of the Defendant’s violations of the FDCPA, the Plaintiff was harmed. Plaintiff

    was harmed by being subjected to deceptive and misleading collection practices, from

    which they had a substantive right to be free, by being subjected to the increased material

    risk of financial harm that Congress intended to prevent by enacting the FDCPA – to wit,

    that Plaintiff, influenced by misleading information, would make decisions that they may

    not have had they been given only clear and truthful information.

    Defendant’s actions as described herein are part of a pattern and practice used to collect

    consumer debts.



                                    CLASS ALLEGATIONS

 31. Plaintiff brings this claim on behalf of the following classes, pursuant to Fed. R. Civ. P.

    23(a) and 23(b)(3).

 32. The Class consists of (a) all individuals in the State of Florida (b) who received a collection

    letter or email from Defendant (c) in connection with a debt purportedly whose current

    creditor is AMERICAN EXPRESS, (d) which stated in the subject line of the letter or email

    “settle your American Express account for less than the balance owed” (e) and offered the

    consumer monthly payment options, the total of which equal the balance due on the account

    (f) during the one year period preceding the filing of the Complaint in this action.

 33. The identities of all class members are readily ascertainable from the records of Defendant

    and those companies and entities on whose behalf they attempt to collect debts.

 34. Excluded from the Plaintiff Class are the Defendant and all officers, members, partners,

    managers, directors, and employees of the Defendant and their respective immediate
Case 8:21-cv-01223-WFJ-CPT Document 1 Filed 05/19/21 Page 6 of 9 PageID 6




    families, and legal counsel for all parties to this action and all members of their immediate

    families.

 35. There are questions of law and fact common to the Plaintiff Class, which common issues

    predominate over any issues involving only individual class members. The principal issue

    is whether the Defendant’s practice, of sharing debtor’s personal and protected information

    with its mail house, violates 15 U.S.C. §1692e.

 36. The Plaintiff’s claims are typical of the class members, as all are based upon the same facts

    and legal theories.

 37. The Plaintiff will fairly and adequately protect the interests of the Plaintiff Class defined

    in this complaint. The Plaintiff has retained counsel with experience in handling consumer

    lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor Plaintiff’s

    attorneys have any interests, which might cause them not to vigorously pursue this action.

 38. This action has been brought, and may properly be maintained, as a class action pursuant

    to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

    defined community interest in the litigation:

    (a)     Numerosity: The Plaintiff is informed and believes, and on that basis alleges, that

            the Plaintiff Class defined above is so numerous that joinder of all members would

            be impractical.

    (b)     Common Questions Predominate: Common questions of law and fact exist as to

            all members of the Plaintiff Classes and those questions predominate over any

            questions or issues involving only individual class members. The principal issue is

            whether the Defendant’s practice, of sharing debtor’s personal and protected

            information with its mail house, violates 15 U.S.C. § 1692e.
Case 8:21-cv-01223-WFJ-CPT Document 1 Filed 05/19/21 Page 7 of 9 PageID 7




    (c)     Typicality: The Plaintiff’s claims are typical of the claims of the class members.

            The Plaintiff and all members of the Plaintiff Class have claims arising out of the

            Defendant’s common uniform course of conduct complained of herein.

    (d)     Adequacy: The Plaintiff will fairly and adequately protect the interests of the class

            members insofar as Plaintiff has no interests that are adverse to the absent class

            members. The Plaintiff is committed to vigorously litigating this matter. Plaintiff

            has also retained counsel experienced in handling consumer lawsuits, complex

            legal issues, and class actions. Neither the Plaintiff nor Plaintiff’s counsel have any

            interests which might cause them not to vigorously pursue the instant class action

            lawsuit.

    (e)     Superiority: A class action is superior to the other available means for the fair and

            efficient adjudication of this controversy because individual joinder of all members

            would be impracticable. Class action treatment will permit a large number of

            similarly situated persons to prosecute their common claims in a single forum

            efficiently and without unnecessary duplication of effort and expense that

            individual actions would engender.

 39. Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure is also

    appropriate in that the questions of law and fact common to members of the Plaintiff

    Classes predominate over any questions affecting an individual member, and a class action

    is superior to other available methods for the fair and efficient adjudication of the

    controversy.

 40. Depending on the outcome of further investigation and discovery, Plaintiff may, at the time

    of class certification motion, seek to certify a class(es) only as to particular issues pursuant
 Case 8:21-cv-01223-WFJ-CPT Document 1 Filed 05/19/21 Page 8 of 9 PageID 8




      to Fed. R. Civ. P. 23(c)(4).

                                           COUNT I

            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                                     15 U.S.C. §1692e et seq.

   41. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs above

      herein with the same force and effect as if the same were set forth at length herein.

   42. Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff violated

      various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

   43. Defendant violated 15 U.S.C. § 1692e by using false, deceptive, or misleading

      representation in connection with the collection of a debt, namely by falsely representing

      the amount of the debt, in violation of 15 U.S.C. § 1692e(2)(A).

   44. By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's conduct

      violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs and

      attorneys’ fees.

                                       PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment against Defendant as follows:

              (a)     Awarding Plaintiff and the Classes statutory damages;

              (b)     Awarding Plaintiff and the Classes costs of this Action, including

              reasonable attorneys’ fees and expenses;

              (c)     Awarding pre-judgment interest and post-judgment interest; and

              (d)     Awarding Plaintiff and the Classes such other and further relief as this

              Court may deem just and proper.

Dated: May 4, 2021
Case 8:21-cv-01223-WFJ-CPT Document 1 Filed 05/19/21 Page 9 of 9 PageID 9




                                 /s/ Yosef Steinmetz
                                 Yosef Steinmetz
                                 COHEN & MIZRAHI, LLP
                                 300 Cadman Plaza W., 12th Floor
                                 Brooklyn, New York 11201
                                 Phone: (929) 575-4175
                                 Facsimile: (929) 575-4195
                                 Email: yosef@cml.legal

                                 Attorneys for Plaintiff
